Citation Nr: 0315348	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from October 1944 
to May 1947, during various periods between May 1953 to 
August 1961, and from November 1961 to March 1979.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).


FINDING OF FACT

Bilateral hearing loss is manifested by Level III auditory 
acuity in the left ear, and Level VI auditory acuity in the 
right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.85, 4.86, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by a letter 
dated in August 2001 that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the Veterans Claims 
Assistance Act of 2000 reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  The average impairment is set forth in 
the VA's SCHEDULE FOR RATING DISABILITIES (SCHEDULE) codified in 
C.F.R. Part 4 (2002), which includes diagnostic codes that 
represent particular disabilities.  During the pendency of 
the appeal, VA issued new regulations for evaluating diseases 
of the ears and other sense organs, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999).  The new 
regulations were codified, in pertinent part, at 38 C.F.R. §§ 
4.85-4.87a (2002).  In the supplemental statement of the case 
issued in March 2003, the RO cited and considered the new 
regulations.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a service-
connected hearing loss, the SCHEDULE establishes auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100-6110 (1998).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998).  
Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2002).  Also, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2002).  
That numeral is then elevated to the next higher Roman 
numeral.  Id. 

A VA examination in September 1998, found pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
85
100
LEFT
15
45
85
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 hertz was 63 decibels in the right ear, and 60 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear, and 88 
percent in the left ear.  

Thereafter, a VA examination conducted in December 2002, 
found pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
85
100
LEFT
10
65
85
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 hertz was 68.75 decibels in the right ear, and 63.75 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear, and 88 
percent in the left ear.  

Applying both the old and the revised version of 38 C.F.R. § 
4.85 to the 1998 VA audiological examinations, the veteran's 
service-connected bilateral sensorineural hearing loss was 
properly evaluated as noncompensable.  Based on a 92 percent 
speech recognition score and a 63-decibel average puretone 
threshold in the right ear, Table VI indicates a Roman 
numeral designation of Level II hearing acuity.  Based on a 
88 percent speech recognition score and a 60-decibel average 
puretone threshold in the left ear, Table VI indicates a 
designation of Level III hearing acuity.  When applied to 
Table VII, the numeric designations of II hearing acuity for 
the right ear and III hearing acuity for the left ear 
translates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).  As a review of the competent medical 
evidence fails to show that the veteran's hearing loss 
demonstrates either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in his service-connected left 
ear, or (2) a pure tone threshold of 70 decibels or more at 
2000 Hertz in that ear, the amended provisions of 38 C.F.R. 
§ 4.86 are not for application.  38 C.F.R. § 4.86 (2002).

The veteran's most recent VA examination in 2002, shows a 
right ear puretone decibel loss of 68.75 with speech 
recognition of 80 percent.  This corresponds to a numeric 
designation of IV under the old criteria.  38 C.F.R. § 4.85, 
Table VI (1998).  A left ear average puretone decibel loss of 
63.75 with speech recognition of 88 percent was shown.  This 
also corresponds to a numeric designation of III under the 
old criteria.  Id.  These combined numeric designations 
result in a noncompensable rating under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (1998).

However, the VA examination conducted in 2002, revealed that 
the puretone threshold was 20 decibels at 1000 Hertz, and 70 
decibels at 2000 Hertz in the right ear.  Accordingly, the 
new provisions of 38 C.F.R. § 4.86(b) (2002), are for 
application.  Utilizing Table VIa, a right ear puretone 
decibel loss of 65 warrants the assignment of a Roman numeral 
designation of V.  Under the revised provisions of 38 C.F.R. 
§ 4.86(b), this designation is elevated to the next higher 
Roman numeral designation, Level VI hearing acuity.  When 
applied to Table VII, the numeric designations of Level VI 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear translates to a 10 percent disability rating, 
but no more.  38 C.F.R. § 4.85, Table VII (2002).  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As such, a schedular rating in excess of 10 percent 
for the veteran's service-connected bilateral hearing loss is 
not warranted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance.  The Board is still obligated, however, to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not shown to be inadequate.  A rating in 
excess of 10 percent is provided for certain manifestations 
of the service-connected bilateral hearing loss but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture, as factors such as 
marked interference with employment, continuous need for 
medication or treatment, or frequent periods of 
hospitalization due to hearing loss have not been shown.  
Accordingly, the RO's decision not to refer the veteran's 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service was appropriate.

Therefore, a rating in excess of 10 percent for the veteran's 
service-connected bilateral hearing loss is not warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

